DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040135941 A1 (Nam, Hyo-Hak  et al.) in view of US 20020067456 A1 (Tatsumi, Hironobu)

    PNG
    media_image1.png
    276
    464
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    550
    724
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    355
    181
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    347
    466
    media_image4.png
    Greyscale

Per claim 1, Nam teaches a wiring structure, comprising: a plurality of wires [55, see paragraph 0121, “The metal pattern 55 includes TFTs and several wires on the first substrate 110”, paragraph 0127 “Various metal patterns 55 overlapping the sealant 310 and the black matrix 220 can be formed on the first substrate, which is described hereinafter”, and paragraph 0155, “Some portions of the conductive layer 55 including TFTs and several wires on the lower substrate 110 overlap the sealant 310 and the black matrix 220 and the conductive layer 55 includes an opening portion 571 on the overlap A for transmitting UV light for hardening the sealant during a manufacturing process”], each of the plurality of wires has a first portion [horizontal portion of 55 shown in figure 17] and a second portion, and the first portion and the second portion [vertical portion 55 shown in figure 17] respectively have a first width W1 and a second width W2 that is different from the first width W1 [the horizontal portion width is smaller than the vertical portion width]; wherein at least one of the plurality of wires satisfies an equation as follows:
0 < │AR2 - AR1│< │W2 - W1│/W1 wherein AR1 and AR2 are aperture ratios of the first portion and the second portion, respectively [the openings 571 show an equal or nearly equal aperture ratio AR1 and AR2 which results in AR2 – AR1 being zero or near zero; therefore, since W2 – W1 is some non-zero number, the equation above is satisfied], and wherein AR1 is different from AR2 [see figure 17, the size of the apertures are different].  
  Though, Nam fails to anticipate the claimed range as Nam does not teach the exact range nor a narrower range within the claimed ranges.  However, Nam teaches one would need to weigh an increase in line resistance versus increasing the aperture ratio required to cure the seal.  Accordingly, Nam teaches optimizing aperture and reduced line resistance.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Nam lacks a difference between ARI and AR2 is less than 10%. However, it would have been a matter of routine skill in the art and a matter of optimization as taught by Nam.  Nam teaches one would need to weigh an increase in line resistance versus increasing the aperture ratio required to cure the seal. Accordingly, Nam teaches optimizing aperture and reduced line resistance. Therefore, prior to the effective filming date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Nam lacks the apertures in the first portion and the second portion have a rounded corner or a curved edge.  However, Tatsumi teaches at paragraph and shows in figure 6 that “As in the first embodiment, a plurality of oval slots 12 were provided on the connecting electrodes 4 as shown in FIG. 6. As a result, as in the first embodiment, when the terminal section 3 was bent so that the bending angle .theta. of the terminal section 3 was 30.degree., the cracks 8 occurred in the connecting electrodes 4 and the disconnection was brought about.
[0154] Thus, it turned out that, compared with the conventional liquid crystal display element in which the disconnection occurred at the bending angle .theta. of 20.degree., a structure in which the plurality of oval slots 12 shown in FIG. 6 were provided was strong against the bend.”  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 5, Nam teaches the wiring structure as claimed in claim 4, wherein the difference between AR1 and AR2 is achieved by means of a difference in number of apertures in the first portion and in the second portion [see figure 17].  
Per claim 6, Nam teaches the wiring structure as claimed in claim 5, wherein the second width is greater than the first width, and a number of apertures in the second portion is greater than or equal to a number of apertures in the first portion [see figure 17].  
Per claim 7, Nam teaches the wiring structure as claimed in claim 4, wherein the difference between AR1 and AR2 is achieved by means of a difference in dimensions of apertures in the first portion and the second portion [see figure 17, the second portion does not include the square shaped aperture at the bottom].  
Per claim 8, Nam teaches the wiring structure as claimed in claim 7, wherein the dimensions of apertures is a total gap width of the apertures, the second width is greater than the first width, and the total gap width of the apertures in the second portion is greater than or equal to the total gap width of the apertures in the first portion [for this claim the first portion is the vertical portion and the width is measured in the horizontal direction].  
Per claim 9, Nam teaches the wiring structure as claimed in claim 7, wherein the dimensions of apertures is a gap width of one of the apertures, the second width is greater than the first width, the gap width of one of the apertures in the second portion is different from the gap width of one of the apertures in the second portion [for this claim the first portion is the vertical portion and the width is measured in the horizontal direction, see the width of the square aperture compared to the elongated aperture in the horizontal portion]
Per claim 10, Nam teaches the wiring structure as claimed in claim 1, wherein the second width is greater than the first width, and the each of the plurality of wires comprises a plurality of branch portions, a total width of the plurality of branch portions in the second portion is greater than or equal to a total width of the plurality of branch portions in the first portion [see wire portions between the apertures and the width is the horizontal direction measurement].  Furthermore, it would have been a matter of routine skill in the art and a matter of optimization as taught by Nam.   Nam teaches one would need to weigh an increase in line resistance versus increasing the aperture ratio required to cure the seal.  Accordingly, Nam teaches optimizing aperture and reduced line resistance.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 11, Nam teaches the wiring structure as claimed in claim 10.  Nam lacks a width of one of the plurality of branch portions in the first portion is different from a width of one of the plurality of branch portions in the second portions [the width is horizontal direction measurement].  However, it would have been a matter of routine skill in the art and a matter of optimization as taught by Nam.   Nam teaches one would need to weigh an increase in line resistance versus increasing the aperture ratio required to cure the seal.  Accordingly, Nam teaches optimizing aperture and reduced line resistance.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
  Per claim 12, Nam teaches the wiring structure as claimed in claim 11, wherein each of the plurality of branch portions has inner branch portions and outer branch portions adjacent to one of the inner branch portions, and the one of the plurality of branch portions in the first portion and the one of the plurality of branch portions in the second portions are the outer branch portions [see the region where the vertical and horizontal portion meet].  
Per claim 13, Nam teaches the wiring structure as claimed in claim 12, wherein the each of the plurality of wires comprises a plurality of connection portions and one of the plurality of connection portions is connected to two of the adjacent inner branch portions and two of the adjacent outer branch portions [see figure 17, the connection portion is the wire portion connecting the vertical portion to the horizontal portion].  
Per claim 14, Nam teaches the wiring structure as claimed in claim 1, wherein an extending direction of the first portion is different from an extending direction of the second portion [vertical and horizontal direction].  
Per claim 15, Nam teaches an electronic device, comprising: a first substrate; a second substrate; the wiring structure as claimed in claim 1 disposed on at least one of the first substrate and the second substrate; and an adhesive material sealing the first substrate and the second substrate; wherein at least a portion of the wiring structure overlaps the adhesive material [110,210,310].  
Per claim 16, Nam teaches the electronic device as claimed in claim 15.  Nam lacks, but common knowledge teaches, an organic light-emitting diode display device.  Improved contrast would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 17, Nam teaches the electronic device as claimed in claim 15, which is a liquid-crystal display device [see figure 8A].  
Per claim 18, Nam teaches the electronic device as claimed in claim 15.  Nam lacks, common knowledge teaches a liquid-crystal antenna device using wires with a liquid crystal cell in order to manufacturing a more compact electronic device.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 19, Nam teaches the electronic device as claimed in claim 15, comprising a switch structure, wherein at least one of the plurality of wires is electrically connected to the switch structure [TFT].  
Per claim 20, Nam teaches the electronic device as claimed in claim 16, wherein the wiring structure as claimed in claim 1 is disposed between the adhesive material and the at least one of the first substrate and the second substrate [see figures 8A].




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previous arguments:
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.
Applicant argues that none of the utilized references teaches or suggests at least the emphasized features/limitations of independent claim 1. Thus, there is no articulated reasoning with rational underpinnings to support the legal conclusion of obviousness. Respectfully, a prima facie case of obviousness in connection with independent claim 1 is not established.  In support of this assertion, Applicant states that “the disclosures of Nam, one of ordinary skill in the art will not easily conceive that the aperture ratios of different portions of the wire should be8 P+S Docket Ref.: TOPT/0031US Client Ref.: 9109-A27819-UScontrolled in a range less than 10%. One of ordinary skill in the art also will not easily conceive that such a feature can improve the consistency of the curing performance of the adhesive material.” 
In response, according to MPEP 2144.03(c), to adequately traverse official notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.  
Further, Nam’s teaches at paragraphs 0155-0159: 
[0155] Some portions of the conductive layer 55 including TFTs and several wires on the lower substrate 110 overlap the sealant 310 and the black matrix 220 and the conductive layer 55 includes an opening portion 571 on the overlap A for transmitting UV light for hardening the sealant during a manufacturing process.
[0156] In order to reduce the increased resistance of the conductive layer 55 due to the introduction of the opening portion 571, the opening portion 571 includes a plurality of long slits elongated along an extension direction of the conductive layer 55 as shown in FIG. 17, where the signals are transmitted the extension direction. The width of the slits is preferably equal to or larger than the spacing between the slits for sufficient transmission of the UV light.
[0157] Accordingly, the portions of the conductive layer 55 between the slits form a plurality of elongated narrow lines.
[0158] The conductive layer 55 shown in FIG. 17 has a resistance larger than a conductive layer 55 without an opening portion as shown in FIG. 18, but smaller than a conductive layer 55 with a plurality of slits elongated perpendicular to the signal transmission direction as shown in FIG. 19. It is because the resistance of the conductive layer 55 is proportional to an area normal to a current flow. For example, the conductive layer 55 shown in FIG. 19 has a cross section determined by two edge narrow lines, while the conductive layer 55 shown in FIG. 17 has a cross section determined by several narrow lines.
[0159] Accordingly, the provision of slits elongated along the signal transmission minimizes the increase of the resistance and enhances the hardening of a sealant [emphasis added].
  
	Accordingly, Nam itself articulates the reasoning and rational underpinnings to support the legal conclusion of obviousness. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871